Title: To George Washington from John Rutledge, 1 October 1787
From: Rutledge, John
To: Washington, George



Dr Sir
Philadelphia octr 1. 1787.

I recd the inclosed by the last Packet, from my Son, at Paris—He requests me, to present, to you, his very particular Thanks, for the Letters of Introduction with which you were pleased to honour him—permit me to add mine.

I returned, Yesterday, from New York, where, I think, the new Constitution will be very generally approved—It is, here, almost universally—to Morrow, I shall embark for Charleston, where it would give me pleasure to pay Attention to any of your Friends, who may make that Tour. I have the Honour to be, with the greatest Esteem & respect, dr Sir yr most obedt Servt

J: Rutledge

